SEITZ, Circuit Judge,
dissenting.
I read the majority opinion to hold that based on their inherent power and perhaps also on rights bestowed by the last sentence of Fed.R.Civ.P. 83,1 district courts have the power, subject to certain equities, to assess jury costs against counsel when counsel settle a case on the eve of a jury trial. Although some of my colleagues attack this holding, my disagreement with the majority does not rest on a dispute as to the existence of the power of the district courts to act with respect to such subject matter. Rather, I am convinced that given the subject matter involved, the inherent power or the last sentence of Rule 83 cannot be employed by the district courts on an ad hoc basis.
In approaching the resolution of the present issue, it should be emphasized, as Justice Powell noted in Roadway Express, Inc. v. Piper, 447 U.S. 752, 764, 100 S.Ct. 2455, 2463, 65 L.Ed.2d 488 (1980): “[bjecause inherent powers are shielded from direct democratic controls, they must be exercised with restraint and discretion.” That caveat is particularly applicable here because the practice of last minute settlements which triggers these proceedings has not been thought by members of the bar to be reprehensible or otherwise impermissible. On the contrary, I take judicial notice that settling on the eve of trial has frequently been a “way of life” in the practice of law in this country for innumerable years. Indeed, such settlements were often thought to be in a client’s best interests.
Given the long held understanding of the bar in this area, I believe fundamental fairness dictates that before an attorney may be subjected to the sanctions here implicated, he or she must be on notice, either actual or constructive, that such conduct may result in sanctions. This notice may take many forms. Certainly a local rule or some equivalent would be sufficient to put the practicing bar on notice that the particular practice may result in an assessment of jury fees. The record is barren of any such prior notice here.
This court has long recognized its inherent supervisory power to regulate significant procedural matters in the district courts. See Johnson v. Trueblood, 629 F.2d 302 (3d Cir.1980), cert. denied, 450 U.S. 999, 101 S.Ct. 1704, 68 L.Ed.2d 209 (1981) (invoking supervisory power to require notice and a hearing before district court may revoke attorney’s pro hac vice status). Thus, due process implications apart, I believe that we should decide under our supervisory power that fairness dictates that if district courts desire under their inherent or other power to impose sanctions in connection with “late” settlement of scheduled jury trials, they must provide some form of advance notice to the bar by rule, or otherwise, that sanctions may attach for an eve of trial settlement in jury trials.2 See In re United Corp., 283 F.2d 593 (3d Cir.1960) (appellate tribunal may reverse action of district court made pursuant to last sentence of Rule 83 if action is arbitrary or fundamentally unfair).
I do not wish my position here to be construed as any disagreement with the worthy objectives of saving the time of judicial personnel and preventing expense *573to the government arising from the payment of juror fees unnecessarily incurred. My position is based on principles of basic fairness. Notice of changes in the rules of the game should be conveyed to the players before the game is played.
I regard as a fundamental flaw the absence of prior notice that a sanction could flow from the particular conduct here involved. I would therefore not remand this case for a hearing and decision based on an after-the-fact notice. Rather, I would reverse the order of the district court.
SLOVITER, Circuit Judge, with whom Judges GIBBONS and HIGGINBOTHAM join, dissenting.
The majority’s holding that a district court has inherent power to impose fines on attorneys who are not in contempt of court for conduct not prohibited by statute or Federal Rule is based on the majority’s belief that it would be “highly useful” for a court to have such power. I dissent from the majority’s holding because it arrogates unto the federal judiciary Congress’ power to establish penalties and define assessable costs, and because it encroaches upon the limits to the contempt power established by Congress and the courts. The majority’s rationale for such unprecedented judicial activism expands the inherent power of federal courts beyond any realistic limitation or control, and thereby upsets the finely tuned balance of powers among the three branches of our government. Regrettably, the posture of this case makes it unlikely that this fundamental issue will be presented for review to the Supreme Court.
I.
Before being confronted with the majority’s holding to the contrary, I would have thought it to be indisputable that it is Congress, as the legislative branch, and not the judiciary that has the power to establish crimes and penalties and define costs. The separation of powers among the three branches of our government is the keystone of our constitutional framework. As the Supreme Court recently stated in INS v. Chadha, 462 U.S. 919, 103 S.Ct. 2764, 2784, 77 L.Ed.2d 317 (1983):
The Constitution sought to divide the delegated powers ■ of the new federal government into three defined categories, legislative, executive and judicial, to assure, as nearly as possible, that each Branch of government would confine itself to its assigned responsibility. The hydraulic pressure inherent within each of the separate Branches to exceed the outer limits of its power, even to accomplish desirable objectives, must be resisted.
(emphasis added). Patently, the separation of powers doctrine is violated when one branch of government assumes a function that more properly is entrusted to another. See id. at 2790 (Powell, J., concurring); Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 587, 72 S.Ct. 863, 866, 96 L.Ed. 1153 (1952).
The first sentence of the Constitution expressly vests the legislative power in Congress, Art. I, § 1. Congress through its Article I, Section 8 power to enact those laws that are “necessary and proper” has the exclusive power to define offenses and to establish penalties. Early in our constitutional history, the Supreme Court concluded that federal courts, unlike many state courts, lacked jurisdiction and authority to establish federal common law crimes. In United States v. Hudson and Goodwin, 11 U.S. (7 Cranch) 32, 34, 3 L.Ed. 259 (1812), the Court stated:
The legislative authority of the Union must first make an act a crime, affix a punishment to it, and declare the court that shall have jurisdiction of the of-fence.
Certain implied powers must necessarily result to our courts of justice, from the nature of their institution. But jurisdiction of crimes against the state is not among those powers.
Only in the matter of contempt, which is not considered an offense within the ordinary meaning of that term, Myers v. United States, 264 U.S. 95, 103, 44 S.Ct. 272, 273, 68 L.Ed. 577 (1924), has there been *574any historical divergence from the principle that offenses against the United States are to be established by Congress. Ex parte Grossman, 267 U.S. 87, 113-18, 45 S.Ct. 332, 334-36, 69 L.Ed. 527 (1925).
The principle of Hudson and Goodwin that Congress has the sole power to establish and define penalties and offenses has been applied in various situations. For example, even when the legislative intent to prohibit certain conduct is clear, if Congress by oversight fails to prescribe a penalty with specificity, Congress, not the courts, must make the necessary revision. United States v. Evans, 333 U.S. 483, 486, 68 S.Ct. 634, 636, 92 L.Ed. 823 (1948). Moreover, courts may not expand the scope of the offenses that Congress has defined to include conduct inadvertently omitted in the statute, no matter how salutary the purpose. Viereck v. United States, 318 U.S. 236, 243-45, 63 S.Ct. 561, 564-65, 87 L.Ed. 734 (1943). As the Court stated, “[T]he courts are without authority to repress evil save as the law has proscribed it and then only according to law.” Id. at 245, 63 S.Ct. at 565.
Although the majority euphemistically refers to the assessment in this case as a sanction rather than a penalty, the majority’s characterization is not determinative. The majority’s slick definitional effort to dissociate the penalty imposed from “criminal connotation” is not advanced by mere citation to another court of appeals that has done likewise. A monetary sanction unrelated to the other parties’ costs is a fine, and a fine can be imposed only to punish conduct that has been prohibited by the legislature. In Republic Steel Corp. v. NLRB, 311 U.S. 7, 12-13, 61 S.Ct. 77, 79-80, 85 L.Ed. 6 (1940), the Court held that an assessment by the NLRB styled as back-pay but payable to the government was invalid as an unauthorized punishment. The court reasoned that if the assessment was to redress an injury to the public, it was in the nature of a penalty. Id. at 10, 61 S.Ct. at 78. Because Congress had not established such a retributive scheme, the punishment was beyond the Board’s authority. The Court rejected the Board’s argument that its power to make such assessments should be upheld as furthering the policy of the National Labor Relations Act:
[I]t is not enough to justify the Board’s requirements to say that they would have the effect of deterring persons from violating the Act. That argument proves too much, for if such a deterrent effect is sufficient to sustain an order of the Board, it would be free to set up any system of penalties which it would deem adequate to that end.
Id. at 12, 61 S.Ct. at 79.
The courts cannot legitimately circumvent the constitutional allocation of power by asserting their own unlimited inherent power. An attempt by the President to enlarge his constitutional power by claiming inherent power was emphatically rejected by the Supreme Court. In Youngstown Sheet & Tube Co. v. Sawyer, the Court held that the President had no inherent power to issue an Executive Order directing the Secretary of Commerce to seize and operate most of the steel mills to avert a nation-wide strike of steel workers that the President believed would jeopardize national defense. 343 U.S. at 582, 584, 72 S.Ct. at 864, 865. The reasoning of several of the Justices in support of that holding is particularly apt here. Justice Black, writing for the Court, concluded that a decision to authorize the taking of property was for Congress to make. Id. at 588, 72 S.Ct. at 867. Because Congress had not authorized the executive to make the seizures, the President was without power. Id. at 585, 72 S.Ct. at 865. Justice Black stated, “Congress has not ... lost its exclusive constitutional authority to make laws necessary and proper to carry out the powers vested by the Constitution____” Id. at 588-89, 72 S.Ct. at 867. He further stated, “The Founders of this Nation entrusted the lawmaking power to the Congress alone in both good and bad times.” Id. at 589, 72 S.Ct. at 867.
Justice Frankfurter, concurring, noted that Congress, in the context of legislative *575deliberations on the LMRA, had considered a proposal that would have given the President the power to seize property in similar circumstances. Because Congress had rejected that proposal, Justice Frankfurter reasoned that Congress retained such power for itself. Id. at 599-602, 72 S.Ct. at 891-893. As he stated, “The need for new legislation does not enact it. Nor does it repeal or amend existing law.” Id. at 604, 72 S.Ct. at 894. Justice Jackson, also in concurrence, wrote that, “[t]he appeal ... that we declare the existence of inherent powers ex necessitate to meet an emergency asks us to do what many think would be wise, although it is something the forefathers omitted.” Id. at 649-50, 72 S.Ct. at 877.
The danger of intrusion by one branch of the government on the powers of another is no less when it is the judiciary that is the usurper. As James Madison recognized:
Were the power of judging joined with the legislative, the life and liberty of the subject would be exposed to arbitrary control, for the judge would then be the legislator. Were it joined to the executive power, the judge might behave with all the violence of an oppressor.
The Federalist No. 47, at 338 (B. Wright ed. 1961) (quoting Montesquieu).
There is no statutory authority that would authorize a court to penalize an attorney’s late settlement of a case or to assess against an attorney the cost of impanelling a jury. Thus in penalizing such attorney conduct and in imposing the forum costs as a penalty, the district court overstepped the boundary of judicial power.
Under 28 U.S.C. § 1927 (1982) the court may impose on counsel the “excess costs, expenses, and attorneys’ fees reasonably incurred because of” counsel’s conduct that “unreasonably” and “vexatiously” multiplies proceedings. Significantly, the conduct proscribed is “multipl[ying] proceedings,” not settling them. Further, the only “costs” that can be assessed under that section are those of the parties to the litigation, not the juror costs to the government. As explained in the Conference Report to the 1980 amendment broadening the range of “costs” under this statute to include “attorneys’ fees reasonably incurred because of such [dilatory] conduct,” the errant attorney may be required to satisfy the full range of excess costs when his or her “conduct causes the other parties to incur expenses and fees that otherwise would not have incurred” [sic]. H.Conf. Rep. No. 1234, 96th Cong., 2d Sess., reprinted in 1980 U.S.Code Cong. & Ad. News, 2716, 2781, 2782 (emphasis added).
The general cost provision contained in 28 U.S.C. § 1920 (1982) does not assess jurors’ fees as costs that the parties must pay. In Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975), the Supreme Court construed 28 U.S.C. § 1920 as defining and limiting recoverable costs and fees. In concluding that the court of appeals erred when it broke with traditional limitations and allowed attorneys’ fees to plaintiffs who acted as “private Attorney Generals,” the Court stated:
It appears to us that the rule suggested here and adopted by the Court of Appeals would make major inroads on a policy matter that Congress has reserved for itself ... [Federal] courts are not free to fashion drastic new rules with respect to the allowance of attorneys’ fees to the prevailing party in federal litigation____
Id. at 269, 95 S.Ct. at 1627 (emphasis added). The Court further stated that the “American rule” against the allowance of attorneys’ fees was “deeply rooted in our history and in congressional policy” and therefore “it is not for us to invade the legislature’s province by redistributing litigation costs in the manner suggested by respondents and followed by the Court of Appeals.” Id. at 271, 95 S.Ct. at 1628.
Whether imposed solely as compensation for the winning party, or for both compensatory and punitive purposes, costs have traditionally and statutorily been limited to those borne by the parties, such as witness fees, printing, or, on occasion, attorneys’ *576fees. Only those expenses of the forum that are by statute borne by the parties may be assessed as a sanction or imposed upon the loser. Since no statute calls upon a prevailing party to pay the per diem costs of jurors, this expense of the forum is no more recoverable than is the aliquot share of the judge’s salary or of the heating and electricity of the courthouse building. The majority’s holding in sustaining imposition of “costs” borne by the forum itself intrudes on Congress’ role to establish the parameters for the imposition of costs. See United States v. Ross, 535 F.2d 346, 350-51 (6th Cir.1976); Gleckman v. United States, 80 F.2d 394, 403 (8th Cir.1935), cert. denied, 297 U.S. 709, 56 S.Ct. 501, 80 L.Ed. 996 (1936); 6 J. Moore, W. Taggart & J. Wicker, Moore’s Federal Practice, 1154.-77[8] at 1751 (2d ed. 1983).
The majority relies primarily on the Supreme Court’s decisions in Link v. Wabash Railroad, 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962), and Roadway Express, Inc. v. Piper, 447 U.S. 752, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980), for its expansive view of the courts’ inherent powers. In Link the sanction at issue was the dismissal of an action for want of prosecution. Not only was that sanction expressly recognized in Federal Rule of Civil Procedure 41(b), but a court’s power to dismiss sua sponte was noted to be “of ancient origin, having its roots in judgments of nonsuit and non prosequitur entered at common law.” Id. 370 U.S. at 630, 82 S.Ct. at 1388. Similarly the power to assess against counsel the other party’s attorneys’ fees, approved as inherent in Roadway, stemmed from a court's conceded power to order reimbursement of the litigation expenses unnecessarily incurred by a party because of the bad faith conduct of the other party or its attorney. It simply does not follow from the Court’s reaffirmation of these traditional inherent powers that there is also inherent power for the imposition of the costs of the forum, a sanction which has no historical antecedent and no statutory or Rule authorization.
Nor do I find persuasive the majority’s attempt to rationalize its assumption of such power under the rubric of a court’s need “to fashion tools that aid the court in getting on with the business of deciding cases.” Maj.Op. at 567. Congress recognized the need for a process that would do precisely that, when it enacted the Rules Enabling Act, presently codified at 28 U.S.C. § 2071 et seq. (1982). In holding that a district court may penalize attorney conduct that is not proscribed by any Federal Rule or even by any local rule, the majority circumvents the procedure that has been established for drafting and promulgating the Federal Rules. That procedure entails preparation and circulation of draft rules by a distinguished advisory committee assisted by a distinguished reporter; revision of such rules following public comment; review by a Standing Committee on Rules of Practice and Procedure; submission of such rules to the Supreme Court for its review; and transmission of the rules to Congress, which may permit them to go into effect by taking no action within 90 days, 28 U.S.C. § 2072 (1982). See generally W. Brown, Federal Rulemaking: Problems and Possibilities 5-34 (Federal Judicial Center 1981).
The professed need for additional tools to assist courts in dealing with frivolous pleadings, discovery abuse, and other dilatory and costly litigation tactics 1 led to substantial amendments to the Federal Rules of Civil Procedure in 1983. These now provide the district courts with explicit authority to impose sanctions on attorneys as well as parties for unwarranted motions, pleadings, or other papers (Rule 11), for failure to comply with the strengthened provisions for pretrial conferences and orders (Rule 16(f)), and for abusive discovery *577requests, responses, or objections (Rule 26(g)). These expand upon the already existing variety of sanctions set forth in Rules 30(g), 37, 41(b), 45 and 55 governing depositions, discovery generally, dismissals, subpoenas, and default.
The district judge who entered the order on appeal has chosen, even without the imprimatur of a local rule, to establish a procedure under which attorneys must give the court notice of settlement at least two working days prior to the time set for jury selection or be subject to assessment of jury costs. See Nesco Design Group, Inc. v. Grace, 577 F.Supp. 414 (W.D.Pa.1983). Since even a local rule may not be used to effectuate basic procedural innovations, see Miner v. Atlass, 363 U.S. 641, 650, 80 S.Ct. 1300, 1306, 4 L.Ed.2d 1462 (1960), it follows that an individual judge may not undertake on his or her own an innovation of this magnitude. As the Supreme Court has noted, the rulemaking procedure established by Congress is designed to assure that such innovations “shall be introduced only after mature consideration of informed opinion from all relevant quarters, with all the opportunities for comprehensive and integrated treatment which such consideration affords.” Id. Thus the majority opinion not only permits judicial usurpation of Congress’ power to prescribe sanctions, but also effectively permits an individual court to nullify the carefully designed procedure for judicial rulemaking.
II.
In Gamble v. Pope & Talbot, Inc., 307 F.2d 729 (3d Cir.), cert. denied, 371 U.S. 888, 83 S.Ct. 187, 9 L.Ed.2d 123 (1962), which was the last time this court sitting in banc considered the authority of the district court to impose a statutorily unauthorized fine, Judge Hastie, whose concurrence was determinative, wrote that the district court, “although acting with the best intention, has exceeded its power by imposing a criminal sanction without legislative authority for conduct which did not amount to contempt of court.” Id. at 733 (emphasis added). The majority does not meet Judge Hastie’s objection head on, but instead, apparently relying on the inapplicable maxim that the greater includes the lesser, assumes that the courts’ inherent power to punish contempt includes the power to punish conduct that falls short of contempt. Maj.Op. at 567. In so ruling, the majority overlooks the historical evolution of the strict limitations to the contempt power in this country. These developed in recognition that the power to punish summarily necessarily encroaches upon individual freedoms as well as the legislative and executive powers to define and enforce penalties.
In England, prior to the late 17th or early 18th centuries, summary process for contempt was exercised only in very limited cases. See Green v. United States, 356 U.S. 165, 202-07, 78 S.Ct. 632, 653-55, 2 L.Ed.2d 672 (1958) (Black, J., dissenting); R. Goldfarb, The Contempt Power, 14-15 (1963).2 The subsequent enlargement of the contempt power by the English courts was adopted as well on this continent, de*578spite the lack of authority therefor. See supra note 2. See also Frankfurter and Landis, Power to Regulate Contempts, 37 Harv.L.Rev. 1010, 1042-52 (1924).
The federal courts came to view the provision of Section 17 of The Judiciary Act of 1789 that federal courts “shall have power to ... punish by fine or imprisonment, at the discretion of said courts, all contempts of authority in any cause or hearing before the same ..1 Stat. 83, as confirming a virtually untethered inherent power to punish summarily those acts considered by the judge to be contemptuous. As was certain to occur, this led to serious abuses.
The action of Judge James Peck in 1826 punishing an attorney for contempt for his publication of a critical article about the judge’s conduct in a case then on appeal, see Nelles & King, Contempt By Publication in The United States, 28 Colum.L. Rev. 401, 423-30 (1928), triggered the beginning of a long struggle to confine the contempt power. Judge Peck was impeached by the House. Although the Senate, after a year of proceedings, narrowly failed to convict him, in 1831 Congress enacted a contempt statute that was a “drastic curtailment of the contempt power.” Bloom v. Illinois, 391 U.S. 194, 203, 88 S.Ct. 1477, 1483, 20 L.Ed.2d 522 (1968); see Frankfurter and Landis, 37 Harv.L. Rev. at 1026-27. The Act of 1831, which is largely the same as current 18 U.S.C. § 401, stated that,
the power of the several courts of the United States to issue attachments and inflict summary punishments for con-tempts of court, shall not be construed to extend to any cases except the misbehaviour of any person or persons in the presence of the said courts, or so near thereto as to obstruct the administration of justice, the misbehaviour of any of the officers of the said courts in their official transactions, and the disobedience or resistance by any officer of the said courts, party, juror, witness, or any other person or persons, to any lawful writ, process, order, rule, decree, or command of the said courts.
Act of Mar. 2, 1831, 4 Stat. 487 (emphasis added).
In Ex parte Robinson, 86 U.S. (19 Wall.) 505, 22 L.Ed. 205 (1874), the Supreme Court upheld the Act of 1831, concluding that although the power to punish for contempt is inherent in the courts, this power may be and was limited by Congress. Id. at 510-11, 22 L.Ed. 205, The Supreme Court vacated the sanction of disbarment imposed by the trial court for contempt because that sanction was neither a “fine” nor “imprisonment” under the contempt statute and could not be added to the punishments available for contempt. The Court concluded that the Act of 1831 limited the powers of the district courts, saying:
the power of these courts in the punishments of contempts can only be exercised to insure order and decorum in their presence, to secure faithfulness on the part of their officers in their official transactions, and to enforce obedience to their lawful orders, judgments, and processes.
Id. at 511, 22 L.Ed. 205. The Court stated that the separate but circumscribed power of the lower courts to disbar attorneys may be exercised only where the attorney has been shown to be unfit as a member of the profession. Justice Field, writing for the Court, stated that, “the [contempt statute] is a limitation upon the manner in which the power shall be exercised, and must be held to be a negation of all other modes of punishment.” Id. at 512, 22 L.Ed. 205 (emphasis added). This language is equally applicable to this case.
Although the Court occasionally relapsed in its view of scope of the contempt power under the Act, see, e.g., Toledo Newspaper Co. v. United States, 247 U.S. 402, 418, 38 S.Ct. 560, 563, 62 L.Ed. 1186 (1918), overruled by Nye v. United States, 313 U.S. 33, 47-52, 61 S.Ct. 810, 815-817, 85 L.Ed. 1172 (1941), it is now firmly established that the Act, “which ‘narrowly confined’ and ‘substantially curtailed’ the authority to punish contempt summarily, has continued to the present day as the basis for the general power to punish criminal contempt.” Bloom *579v. Illinois, 391 U.S. at 203-04, 88 S.Ct. at 1482-83 (citation and footnote omitted). Congress’ right to enact a statute requiring a jury trial for contempt has been upheld, Michaelson v. United States ex rel. Chicago, St. Paul, Minneapolis & Omaha Railway, 266 U.S. 42, 66, 45 S.Ct. 18, 20, 69 L.Ed. 162 (1924), as has been the limitation on summary contempt imposed by Rule 42 of the Federal Rules of Criminal Procedure. See Harris v. United States, 382 U.S. 162, 86 S.Ct. 352, 15 L.Ed.2d 240 (1965), overruling Brown v. United States, 359 U.S. 41, 79 S.Ct. 539, 3 L.Ed.2d 609 (1959).
As the Court has noted, the “apprehensions about the unbridled power to punish summarily for contempt are reflected in the march of events in both Congress and the courts since our Constitution was adopted.” Bloom v. Illinois, 391 U.S. at 202, 88 S.Ct. at 1482. It further stated:
This course of events demonstrates the unwisdom of vesting the judiciary with completely untrammeled power to punish contempt, and makes clear the need for effective safeguards against that power’s abuse.
Id. at 207, 88 S.Ct. at 1485. The scope of a court’s power to punish summarily has been limited in recognition both of the proper role of Congress in regulating procedure and establishing punishments and of the principles of procedural fairness embedded in the Constitution, which require adversary proceedings including notice and an opportunity to be heard unless the events occurred within the view of the court. See Cooke v. United States, 267 U.S. 517, 537, 45 S.Ct. 390, 395, 69 L.Ed. 767 (1925).
In this case, the district court did not treat attorney Tighe’s conduct as contempt of court, conduct that impedes or obstructs the administration of justice, even though that standard is broad enough to encompass, in appropriate circumstances, such abuses as an attorney’s tardiness, failure to appear, and disobedience of court orders. See Chapman v. Pacific Telephone & Telegraph Co., 613 F.2d 193, 195-97 (9th Cir. 1979); United States v. Marx, 553 F.2d 874, 876 (4th Cir.1977); In re Niblack, 476 F.2d 930, 933 (D.C.Cir.) (per curiam), cert. denied, 414 U.S. 909, 94 S.Ct. 229, 38 L.Ed.2d 147 (1973); Comment, Financial Penalties Imposed Directly Against Attorneys in Litigation Without Resort to the Contempt Power, 26 U.C.L.A.L.Rev. 855, 861 (1979). However, “willfulness is an element of criminal contempt which must be proved beyond a reasonable doubt,” Pennsylvania v. Local Union 542, International Union of Operating Engineers, 552 F.2d 498, 510 (3d Cir.), cert. denied, 434 U.S. 822, 98 S.Ct. 67, 54 L.Ed.2d 79 (1977), and contempt citations may not be given to attorneys whose dilatoriness or other obstruction of court processes was not shown to be willful. See, e.g., DeVaughn v. District of Columbia, 628 F.2d 205, 207 (D.C.Cir.1980) (per curiam) (late filing of pretrial statement); In re Farquhar, 492 F.2d 561, 564 (D.C.Cir. 1973) (tardiness at reconvened trial).
Since the attorney’s behavior in this case has not been found to fall within any of three categories of behavior specified in the contempt statute, the district court’s summary treatment of his actions contravenes the express and hard-won limitation of that statute, which provides:
A court of the United States shall have power to punish by fine or imprisonment, at its discretion, such contempt of its authority, and none other, as—
(1) Misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice;
(3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.
18 U.S.C. § 401 (1982) (emphasis added).
The majority’s holding writes out of the contempt statute the words limiting the contempt power to the specified offenses “and none other”. It does so under the misguided belief that because the power to impose a fine on attorneys may be useful, it may be exercised. Justice Black, dissent*580ing in Green v. United States, explained the danger of such utilitarian arguments:
“Necessity” is often used in this context as convenient or desirable. But since we are dealing with an asserted power which derogates from and is fundamentally inconsistent with our ordinary, constitutionally prescribed methods of proceeding ... “necessity,” if it can justify at all, must at least refer to a situation where the extraordinary power to punish by summary process is clearly indispensable to the enforcement of court decrees and the orderly administration of justice. Or as this Court has repeatedly phrased it, the courts in punishing contempts should be rigorously restricted to the “least possible power adequate to the end proposed.” See, e.g., In re Michael, 326 U.S. 224, 227 [66 S.Ct. 78, 79, 90 L.Ed. 30],
Stark necessity is an impressive and often compelling thing, but unfortunately it has all too often been claimed loosely and without warrant in the law, as elsewhere, to justify that which in truth is unjustifiable.
356 U.S. at 213, 78 S.Ct. at 658-659. In light of the ample sanctions otherwise available, the need to curb attorney abuse of trial and pretrial procedures is not so great as to countenance the extension of the courts’ “inherent” powers to include the power to fine attorneys for conduct that does not rise to the level of contempt.
III.
I find the majority’s response to these concerns lamentably inadequate. It hardly advances judicial analysis to suggest that if the district courts did not have the flexibility to impose a “modest monetary sanction on counsel”, they would be likely to impose “a harsh and potentially inequitable response to attorney misconduct.” Maj.Op. at 567. When a.district court has inappropriately utilized the harsh and inequitable sanction of dismissal, we have not hesitated to reverse. See, e.g., Scarborough v. Eubanks, 747 F.2d 871, 874-75, 878 (3d Cir. 1984); Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 341-43 (3d Cir.1982). Nor am I persuaded by the argument that the inevitable impact of my position would be to limit the power to impose sanctions by the courts of appeals as well as the district courts. Maj.Op. at 566. While the majority may flinch from such a restriction, I certainly do not. I do not believe that our ability to perform the task to which we are all dedicated, that of providing as just a result as possible in the cases before us under procedures that are fair and equitable, will be markedly improved if we add the summary power to impose fines on attorneys to our already considerable array of powers.
Because there are few effective checks on the judiciary in our democratic form of government, we must be particularly sensitive to the need to check ourselves. There is no more difficult task before judges than to voluntarily decline to expand their own powers. It may appear that the fine imposed in this case, a mere $390, is too trifling to presage an arrogant usurpation by the judiciary of the powers of the other branches. But the principle that underlies the majority’s affirmation of the district court's power has no built-in limitation. If a district court chooses to rule that attorneys who tried a lengthy libel or antitrust case before settling it could and should have reached a settlement before trial, the majority’s holding could authorize that court to impose on the trial attorneys the heavy expenses of jurors’ fees, and presumably their food and other expenses as well.
Nor is the majority opinion limited to jurors’ fees or other forum costs. Indeed, in Gamble v. Pope & Talbot, 307 F.2d at 730, which the majority now overrules, the assessment against the dilatory attorney was candidly denominated as “a fine, of one hundred dollars’ payable to the United States” and was unrelated to any forum costs. While I am confident in the restraint of the district judges in our circuit, we cannot be blind to the lesson of history that unchecked power may lead to abuse. Because it may take too long for Congress *581or the Supreme Court to close the Pandora’s Box the majority has opened, I dissent.

. “In all cases not provided for by rule, the district courts may regulate their practice in any manner not inconsistent with these rules.” See Link v. Wabash Railroad Co., 370 U.S. 626, 633, n. 8, 82 S.Ct. 1386, 1390 n. 8, 8 L.Ed.2d 734 (1962).


. I note that within our circuit, the district courts of Delaware and New Jersey have chosen to promulgate local rules to establish the type of sanction at issue here. See D.Del.R. 5.5(D); D.N.J.Gen.R. 20(G).


. See, e.g., R. Rodes, K. Ripple & C. Mooney, Sanctions Imposable for Violations of the Federal Rules of Civil Procedure (1981) (Report to the Federal Judicial Center); Peckham, The Federal Judge as a Case Manager: The New Role in Guiding a Case from Filing to Disposition, 69 Calif.L.Rev. 770, 801-02 (1981); Discovery Sanctions: A Judicial Perspective, 67 Calif.L.Rev. 264 (1979).


. As Justice Black explained in his now vindicated dissent:
The myth of immemorial usage has been exploded by recent scholarship as a mere fiction. Instead it seems clear that until at least the late Seventeenth or early Eighteenth Century the English courts, with the sole exception of the extraordinary and ill-famed Court of Star Chamber whose arbitrary procedures and gross excesses brought forth many of the safeguards included in our Constitution, neither had nor claimed power to punish con-tempts committed out of court by summary process. Prior to this period such contempts were tried in the normal and regular course of the criminal law, including trial by jury. After the Star Chamber was abolished in 1641 the summary contempt procedures utilized by that odious instrument of tyranny slowly began to seep into the common-law courts where they were embraced by judges not averse to enhancing their own power.
Green v. United States, 356 U.S. at 202-03, 78 S.Ct. at 653 (Black J., dissenting) (citations and footnote omitted). The majority's conclusion in Green, reaffirming that trial by jury was not required for criminal contempts was overturned by the Court in Bloom v. Illinois, 391 U.S. 194, 88 S.Ct. 1477, 20 L.Ed.2d 522 (1968), holding that a jury trial was required to impose imprisonment beyond that for petty offenses.